Exhibit 10.39

 

LOGO [g265398g94w40.jpg]

October 5, 2007

Jason Friesen

[Address redacted]

Dear Jason,

Confirming our conversation, I am pleased to extend our offer for the position
of Senior Vice President of Finance and Treasurer at Career Education
Corporation. Your position will be based in our corporate offices in Hoffman
Estates, and you will report to me. This is an important Corporate Officer role
and you will be part of our Company’s Leadership Team. Your start date will be
November 01, 2007.

Following are details of the compensation package:

 

  1. The base salary for this position is $22,916.67 per month (which equates to
an annual salary of $275,000.00).

 

  2. A sign-on bonus of $60,000.00 will be paid within 30 days of the start of
your employment provided you commence employment with CEC by November 01, 2007.
You will be required to repay the entire sign-on bonus if (a) you voluntarily
resign from your employment with the Company prior to the one year anniversary
of your commencement of employment without Good Reason (as defined below) or
(b) you are terminated for Cause (as defined in the Compensation Plan) prior to
the one-year anniversary of the commencement of your employment. For purposes
hereof, “Good Reason” is defined as a material diminution in duties or
responsibilities inconsistent with your position as Senior Vice President of
Finance and Treasurer.

 

  3. You will be eligible to participate in the Corporate Bonus Program at the
company. Your target annual bonus for 2008 will be 35% of base salary earned and
such bonuses are typically paid in February or March of the year subsequent to
the year for which they are earned. Your bonus for 2007 will be $16,000.00 if
you start your employment by November 1, 2007 and are employed by the Company on
December 31, 2007.

 

  4. The Company will grant you 3,000 options under the terms of the Career
Education Corporation 1998 Employee Incentive Compensation Plan (the
“Compensation Plan”). The grant date shall be the second business day following
the release of the company’s quarterly financial results following the date of
your first date of employment with the Company the “Grant Date”), assuming your
employment with the Company commences prior to November 9, 2007. The exercise
price of the options shall be the closing price of the Company’s common stock on
the Grant Date. The options will vest 25% per year over four years. Beginning in
2008 and thereafter, you will be eligible to participate in the Company’s equity
compensation programs.

2895 GREENSPOINT PARKWAY • SUITE 600 • HOFFMAN ESTATES • ILLINOIS 60195

TEL (847) 781-3600 • FAX (847) 781-3610 • www.careered.com



--------------------------------------------------------------------------------

Jason Friesen

[Address redacted]

 

  5. You will be granted 6,000 shares of restricted stock under the Compensation
Plan on the Grant Date. These 6,000 shares will vest on the third anniversary of
the Grant Date, subject to the terms of the restricted stock agreement and the
Compensation Plan.

 

  6. You will earn vacation at a rate of 15 working days per year

 

  7. You will be eligible to participate in the benefit programs available to
our employees as soon as you meet the eligibility requirement of each plan.

 

  8. This letter contains all agreements, and supersedes all other agreements,
verbal and written, pertaining to your employment with CEC. Employment at the
Company is employment at-will and may be terminated at the will of either you or
the Company. This letter is subject to approval by the Board of Directors of the
Company. Your offer is contingent upon the successful completion of
pre-employment background investigation.

Please call me at 847-585-2024 if you wish to discuss this offer.

Jason, I am excited about you joining me and the Career Education Corporation
Team. I know you have the skills and experience to do a great job and to help us
make a positive difference.

 

Sincerely. /s/ Mike Michael Graham Executive Vice President, Chief Financial
Officer

 

Accepted and Agreed to:     /s/ Jason T. Friesen     10/8/2007 Jason Friesen    
Date

Expected Start Date: November 01, 2007

2895 GREENSPOINT PARKWAY • SUITE 600 • HOFFMAN ESTATES • ILLINOIS 60195

TEL (847) 781-3600 • FAX (847) 781-3610 • www.careered.com